Citation Nr: 0837616	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-29 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes 
mellitus.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2008, the veteran submitted additional evidence 
without waiving the right to have the evidence initially 
consider by the RO.  As the additional evidence does not 
pertain to the criteria for the next higher rating, that is, 
regulation of activities, the evidence does not have a 
bearing on the rating of diabetes mellitus under the 
applicable criteria.  Therefore, the additional evidence need 
not be referred to the RO for review.  38 C.F.R. 
§ 20.1304(c).

In October 2008 in writing the veteran withdrew his request 
for a hearing before the Board.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

Diabetes mellitus does not require regulation of activities, 
that is, avoidance of strenuous occupational or recreational 
activities. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004, in March 2006, and in July 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for an increased rating, namely, 
evidence of increased disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date and for 
the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statements of the case, 
issued in June 2007 and in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in June 2006, a reasonable person could be expected to 
understand from the notice what the criteria were for rating 
the disability and further notice of the exact same 
information would not aid in substantiating the claim, for 
this reason the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained VA records and records of 
another Federal agency.  The veteran was afforded VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
RO has already rated separately the complications of diabetes 
mellitus, namely, erectile dysfunction and hypertension.  

Diabetes mellitus is currently rated 20 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under DC 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities. 

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.   Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).  

Factual Background 

On VA examination in October 2004, the veteran stated that he 
was on medication for diabetes, that his weight has been 
stable, that he was not on calorie restriction, that he went 
to the gym once a week, and that he exercised at home twice a 
week.  

Records of a naval hospital, covering the period from 
December 2004 to October 2005, show that the veteran was seen 
several times to check on his diabetes.  In September 2005, 
the veteran received dietary counseling and he was to 
increase his exercise to three times a week. 



In a statement in September 2006, the veteran stated that he 
has restricted his activities because of weakness and 
fatigue.  In a statement in December 2006, the veteran stated 
that he started taking insulin in October 2006.  In a 
statement in May 2007, the veteran stated that he believed 
his diabetes would worsen as long as he continued working in 
his strenuous occupation as a government purchasing agent.  

Records of a naval hospital show that in February 2007 and in 
February 2008 the veteran was seen in follow up for diabetes.  
It was noted that the veteran was not on a diabetic diet.   
After each visit, there were no limitations imposed. 

On VA examination in November 2007, the veteran indicated 
that he was working and that he was on insulin.  The examiner 
stated that the veteran's diabetes did not affect his work or 
work capabilities, that the veteran took insulin and watched 
his diet, but he had no other significant limitations or 
impairments as to his desired function. 

Analysis 

Although the veteran is insulin dependent and he has received 
dietary counseling, suggesting a restricted diet, regulation 
of activities, that is, avoidance of strenuous occupational 
and recreational activities, has not been established by the 
medical evidence as no health-care provider has instructed 
the veteran to avoid strenuous occupational and recreational 
activities.  Rather the evidence shows that the veteran has 
been encouraged to increase his exercise regimen from two to 
three days a week.  

Since there is no medical evidence that the veteran's 
activities are regulated, the criteria the next higher rating 
under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply. 
38 C.F.R. § 5107 (b). 


(The Order follows on the next page.).  



ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


